                                                                              USDC SDNY

MEMO ENDORSED                                   Law Office of
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
                                                                              DOC #:
                                                                              DATE FILED: 12/18/2019
                                         GUY OKSENHENDLER
                                          194 Burns Street, Suite 1
                                        Forest Hills, New York 11375
                                               (917) 804-8869
                                         goksenhendleresq@aol.com


                                                            December 18, 2019

      VIA ECF

      Honorable Valerie E. Caproni
      United States District Judge
      Southern District of New York
      40 Foley Square
      New York, New York 10007

             Re:     United States v Conde et al.
                     19 Cr 808 (VEC)
                     Request for Appointment of Discovery Coordinator

      Dear Judge Caproni:

               Reference is made to the last status conference in the above-entitled case where it was
      discussed that a discovery coordinator would be advantangeous to the defense in the
      coordination and distribution of discovery. Counsel has spoken with Julie de Almeida, a
      discovery coordinator, who has worked with counsel and the Court on many other cases in this
      district, and she is willing to be appointed as discovery coordinator in this matter. Accordingly, it
      is respectfully requested that the Court appoint Ms. de Almeida as discovery coordinator in this
      matter. Counsel has advised Assistant United States Attorney Kedar Bhatia regarding this
      request and he is prepared to work with the coordinator to expedite discovery in this matter with
      her assistance.


Application GRANTED. Ms. de Almeida is
appointed as discovery coordinator in this                  Respectfully submitted,
matter.
SO ORDERED.                                                 /s/   Guy Oksenhendler
                                                            Guy Oksenhendler


HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
                                      12/18/2019
